TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00089-CR
                                       NO. 03-09-00090-CR
                                       NO. 03-09-00091-CR



                               Ex parte Derrick Wayne McDonald


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
     NOS. 63163, 63164 & 63165, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Derrick Wayne McDonald has filed motions to dismiss his appeals of the denials of

his motion to dismiss indictments, motion to suppress evidence, motion for speedy trial, objection

to amended indictment, bond reduction, objection to indictments for defects, and other errors in these

cases. We grant the motions and dismiss these appeals. See Tex. R. App. P. 42.2(a).




                                               G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 17, 2009

Do Not Publish